 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LABRONE CARLOS HARRIS,                              Case No.: 18cv274-MMA (RBM)
12                                     Petitioner,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION OF UNITED
                                                         STATES MAGISTRATE JUDGE
14   SCOTT KERNAN, Secretary of the
     California Department of Corrections and
15                                                       [Doc. No. 12]
     Rehabilitation
16                                  Respondent.          DENYING FIRST AMENDED
17                                                       PETITION FOR WRIT OF HABEAS
                                                         CORPUS; AND
18
19                                                       [Doc. No. 4]
20
                                                         DECLINING TO ISSUE
21                                                       CERTIFICATE OF
                                                         APPEALABILITY
22
23         Petitioner Labrone Carlos Harris, a state prisoner proceeding pro se, has filed a
24   First Amended Petition for Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. §
25   2254, challenging his convictions for corporal injury to a spouse with infliction of great
26   bodily injury and assault by means likely to produce great bodily injury, with infliction of
27   great bodily injury. Doc. No. 4; see Doc. No. 10-11 at 2. Respondent filed an answer to
28   the Petition. Doc. No. 9. Petitioner did not file a traverse. See Docket. The matter was

                                                     1
                                                                                18cv274-MMA (RBM)
 1   referred to United States Magistrate Judge Ruth Bermudez Montenegro for preparation of
 2   a Report and Recommendation pursuant to Title 28, section 636(b)(1), and Civil Local
 3   Rule HC.2. Doc. No. 11. Judge Montenegro has issued a thorough and well-reasoned
 4   Report recommending that the Petition be denied. See Doc. No. 12.
 5         Pursuant to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. §
 6   636(b)(1), the Court must “make a de novo determination of those portions of the report .
 7   . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
 8   the findings or recommendations made by the magistrate [judge].” 28 U.S.C. §
 9   636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
10   Objections to the Report and Recommendation were due no later than December 28,
11   2018. Doc. No. 12 at 18. To date, no objections have been filed. See Docket.
12         Accordingly, the Court finds that Judge Montenegro has issued an accurate Report
13   and well-reasoned recommendation that the Petition be denied. The Court ADOPTS the
14   Report and Recommendation in its entirety. The Court DENIES the Petition with
15   prejudice.
16                                 CERTIFICATE OF APPEALABILITY
17          Rule 11 of the Federal Rules Governing Section 2254 Cases states that “the
18   district court must issue or deny a certificate of appealability when it enters a final order
19   adverse to the applicant.” A certificate of appealability is not issued unless there is “a
20   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
21   Under this standard, a petitioner must show that reasonable jurists could debate whether
22   the petition should have been resolved in a different manner or that the issues presented
23   were adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537
24   U.S. 322, 336 (2003), quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the
25   reasons set forth in the Report and Recommendation and incorporated by reference
26   herein, the Court finds that this standard has not been met and therefore DECLINES to
27   issue a certificate of appealability in this case.
28   //

                                                     2
                                                                                  18cv274-MMA (RBM)
 1        The Clerk of Court is instructed to enter judgment accordingly and close the case.
 2        IT IS SO ORDERED.
 3   Dated: February 11, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                            18cv274-MMA (RBM)
